GUNTHER, Judge.
Emile Dorta, the husband in post-dissolution of marriage proceedings below, appeals the trial court’s order which granted the wife’s motion for contempt, ordering the husband to pay the wife $25,000 for 1.86 of her shares in the husband’s corporation, and granted the wife’s motion to strike the husband’s motion for supplemental relief. We reverse that portion of the order directing the husband to pay $25,000 to the wife, but in all other respects we affirm.
We agree with the husband’s contention that the provision in the addendum to the Property Settlement Agreement which permits the wife to exercise an option to sell shares of stock which were part of the parties’ marital assets is not enforceable through contempt proceedings but can only be enforced as an ordinary contract claim.
Thus, we conclude the trial court erred in ordering the husband to pay the wife $25,000 because the obligation to pay was in the nature of a settlement of property rights, that is, a division of marital assets, as opposed to alimony, support or maintenance. See Pabian v. Pabian, 480 So.2d 237 (Fla. 4th DCA 1985).
REVERSED IN PART AND AFFIRMED IN PART.
HERSEY and STONE, JJ„ concur.